*256Order, Supreme Court, New York County (Robert Lippmann, J.), entered August 16, 2002, which, inter alia, denied plaintiffs’ cross motion for leave to amend their bill of particulars, unanimously affirmed, without costs.
Plaintiffs’ motion to amend their bill of particulars subsequent to the filing of their note of issue and certificate of readiness to allege an additional injury to plaintiff George Haddad was properly denied. Plaintiffs offered no reasonable excuse for their delay in moving to amend, and, indeed, it appears from the record that there could be no reasonable excuse since plaintiffs had evidence of the newly asserted injury as early as a year prior to the proposed amendment (see Orros v Yick Ming Yip Realty, 258 AD2d 387, 388 [1999]). Concur—Nardelli, J.P., Mazzarelli, Friedman and Gonzalez, JJ.